DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution. A trial was scheduled at 9:00 a.m. on December 5, 2011, to consider Plaintiffs' appeal. That date was agreed upon by the parties during the case management conference on August 31, 2011. On September 8, 2011, the court sent notice of the scheduled trial to Plaintiffs at PO Box 232, Mt. Angel, OR 97362, which is the address Plaintiffs provided to the court in a letter dated June 10, 2011. The September 8, 2011, notice was not returned as undeliverable. The notice advised that if Plaintiffs did not appear, the court might dismiss the appeal.
Plaintiffs failed to appear for trial at 9:00 a.m. on December 5, 2011. As of 9:30 a.m. on December 5, 2011, the court has received no further communication from Plaintiffs. Under such circumstances, the appeal must be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of December 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR. *Page 2
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Pro Tempore Allison R.Boomer on December 5, 2011. The Court filed and entered this documenton December 5, 2011.